                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 TABATHA ROMENZAK,

                         Plaintiff,

         v.                                                   CAUSE NO. 3:19-CV-69 DRL

 ANDREW M. SAUL,
 Commissioner of the Social Security
 Administration,

                         Defendant.

                                      ORDER AND OPINION

        Tabatha Romenzak appeals from the Social Security Commissioner’s final judgment denying

her disability insurance, widows’ insurance, and supplemental security benefits. Ms. Romenzak

requests remand of her claim for further consideration. Having reviewed the underlying record and

the parties’ arguments, the court denies Ms. Romenzak’s request for remand (ECF 1) and affirms the

Commissioner’s decision.

                                          BACKGROUND

        Ms. Romenzak suffers from a variety of physical and mental health impairments. Many

limitations arose after her 2011 injury, where she fell and injured her back while working as a school

custodian. ECF 10 at 395. In the months following her accident, her physicians recommended work

restrictions. Id. at 412. Her physicians continued to monitor her reported pain and found ongoing

mild to severe spinal conditions. Id. at 750-56. Due to her ongoing pain, she left her custodian position

and has since been unemployed. Id. at 34, 678. Furthermore, after the death of her husband in 2013,

Ms. Romenzak developed anxiety and became dependent upon Xanax to regulate it. Id. at 688.

        Ms. Romenzak filed a Title II application for benefits on August 13, 2015, which was denied

initially on January 25, 2016, and again upon reconsideration on April 28, 2016. Id. at 31. Her claims


                                                   1
were heard by an Administrative Law Judge (ALJ) on November 9, 2017. Id. In an April 18, 2018

decision, the ALJ denied Ms. Romenzak’s petition on the basis that she could not show that she was

disabled as defined by the Social Security Act. Id. at 32.

        The ALJ came to this conclusion relying in part on the testimony of the consultative examiner,

Dr. Ryan Oetting. Id. at 42. The ALJ found that, while Ms. Romenzak’s impairments are “severe, they

do not preclude her from completing basic work related activities.” Id. at 43. The ALJ consequently

found that Ms. Romenzak had a residual functional capacity (RFC) to perform light exertional work

as defined in 20 C.F.R. 404.1567(b) and 416.967(b) and had the mental capacity to participate in

simple, routine and repetitive tasks. Id. at 36. While the ALJ found that Ms. Romenzak’s RFC

prevented her from performing her past relevant work as a custodian, the ALJ found that she can

perform a significant number of jobs in the national economy. Id. at 43. This decision became final

when the Appeals Council denied Ms. Romenzak’s request for review. Id. at 6.

                                             STANDARD

        The court has authority to review the Council’s decision under 42 U.S.C. § 405(g); however,

review is bound by a strict standard. Because the Council denied review, the court evaluates the ALJ’s

decision as the Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The

ALJ’s findings, if supported by substantial evidence, are conclusive and nonreviewable. See Craft v.

Astrue, 539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is that evidence which “a reasonable

mind might accept as adequate to support a conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971),

and may well be less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007) (citing Richardson, 402 U.S. at 401). If the ALJ has relied on reasonable evidence and built

an “accurate and logical bridge from the evidence to conclusion,” the decision must stand. Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ” concerning the




                                                    2
ALJ’s decision, the court must affirm if the decision has adequate support. Simila v. Astrue, 573 F.3d

503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

                                            DISCUSSION

        When considering a claimant’s eligibility for disability benefits, an ALJ must apply the standard

five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do her impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed by the Secretary as conclusively disabling, given the claimant’s

residual function capacity, is the claimant unable to perform her former occupation; (5) is the claimant

unable to perform any other work in the national economy given her age, education and work

experience. 20 C.F.R. § 404.1520; Young v. Secretary of Health & Human Servs., 957 F.2d 386, 389 (7th

Cir. 1992). The claimant bears the burden of proof until step five, where the burden shifts to the

Commissioner to prove that the claimant can perform other work in the economy. See Young, 957

F.2d. at 389.

        Ms. Romenzak appears to challenge the ALJ’s conclusions that Ms. Romenzak is not totally

disabled and has a residual functional capacity. She argues that the ALJ’s misinterpretation of a single

sentence prevented the ALJ from establishing a logical bridge when determining the RFC. The key

sentence is included in Dr. Oetting’s report and states: “[Ms. Romenzak] had adequate communication

skills and cognitive ability to be able to work in unskilled labor.” ECF 10 at 697-80. The ALJ gave Dr.

Oetting’s opinion great weight when considering Ms. Romenzak’s anxiety and specifically referenced

the sentence at issue. Id. at 40 (“Based on the examination, [Dr. Oetting] opined that the claimant had

adequate communication skills and cognitive ability to work in unskilled labor.”). Relying on this

examination, the ALJ found Dr. Oetting’s report was consistent with the record showing that Ms.

Romenzak’s anxiety was not severe enough to prevent her from engaging in unskilled labor. Id. Ms.


                                                   3
Romenzak argues that Dr. Oetting’s statement clearly points to a time before her 2011 injury and does

not speak to her present abilities. ECF 16 at 17.

        Beyond the text of this statement, Ms. Romenzak points to no additional evidence in the

record to support her position. While the verb tense used in Dr. Oetting’s sentence is not optimally

clear, the court believes that the ALJ reasonably interpreted Dr. Oetting’s report as addressing Ms.

Romenzak’s current communication skills and cognitive abilities.

        Even if reasonable minds could differ concerning the statement’s meaning, the court finds

that the ALJ had adequate support in reaching her conclusion. The sentence was in the section of the

report entitled, “Current Level of Functioning.” ECF 10 at 697. Dr. Oetting’s statement is consistent

with his earlier findings that Mr. Romenzak had good eye contact, spoke at a normal rate and volume,

and communicated “on task.” Id. at 678. It is also consistent with the record as a whole, as other

examiners and physicians noted Ms. Romenzak’s demeanor, communication skills, and cognitive

abilities as normal. ECF 10 at 610, 614. When paired with these facts and others in the record, the

ALJ had an adequate basis to support her conclusion that Ms. Romenzak is not disabled.

                                           CONCLUSION

        The court finds that the ALJ reasonably interpreted Dr. Oetting’s report when determining

the RFC. The court is satisfied that the ALJ sufficiently built a logical bridge from the evidence to her

conclusion. The court therefore DENIES Ms. Romenzak’s request for remand and AFFIRMS the

Commissioner’s decision.

        SO ORDERED.
        October 4, 2019                                 s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                    4
